Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (FIG. 2) for claims 1-11 filed on 9/02/2021 is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention
Regarding claim 1, the limitation “a bushing connecting part formed on a lower arm and having a connecting aperture into which a busing is inserted” is indefinite since it recites “a bushing connecting part” and “a connecting aperture” which do not appear to be part of the claimed invention (i.e. the assembly tool), but are rather used in conjunction with the invention for its intended purpose, which is to remove bushings on a lower arm and describes where the tool is used. For examination purposes, said limitation will be interpreted to be part of 
Regarding claim 4, the limitation “the bushing connecting part is formed as a burring type bushing connecting part having a flat circumferential surface having the connecting aperture” is indefinite since it recites “a bushing connecting part” and the bushing connecting part does not appear to be part of the invention (i.e. the assembly tool), but are rather used in conjunction with the invention for its intended purpose, which is to remove bushings on a lower arm and describes where the tool is used. For examination purposes, said limitation will be omitted from claim 4, the examiner will interpret the claim as follows: “The assembly tool of claim 3, wherein
Regarding claim 5, the limitation “the bushing connecting part is formed as a burring type bushing connecting part having a flat circumferential surface having the connecting aperture” is indefinite since it recites “a bushing connecting part” and  the bushing connecting part does not appear to be part of the invention (i.e. the assembly tool), but are rather used in conjunction with the invention for its intended purpose, which is to remove bushings on a lower arm and describes 
Regarding claim 11, the limitation “a marking jig detachably mounted on the bushing and comprising a marking groove to form a directional marking for the bushing on the bushing connecting part” is indefinite since it recites “a bushing connecting part” and “a marking jig” which do not appear to be part of the invention (i.e. assembly tool). More specifically “a bushing connecting part” is used in conjunction with the invention for its intended purpose, which is to remove bushings on a lower arm and describes where the tool is used. Whereas “a marking jig” is used independently from the invention to make markings on the bushing connecting part. For examination purposes, said limitation will be omitted from claim 11.  
Claims 2-11 depend on claim 1 and are therefore rejected to, accordingly, under 35 USC 112b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. F. Traugott (US 3,123,901), henceforth referred as Traugott. 
Regarding claim 1, Traugott discloses an assembly tool for changing bushings for a lower arm wherein the lower arm comprises a bushing connecting part and having a connecting aperture, the assembly tool comprising: 
A main shaft having a threaded portion formed on an outer circumferential surface thereof and configured to be inserted into a center aperture of the bushing (Fig. 2; main shaft - #25, threaded portion - #29);
a main adapter assembling unit into which the main shaft is inserted (Fig. 2; main adapter assembling unit (Fig. 2; main adapter assembly unit comprised by main adapter - #18 and main nut #30, #31 and #32), the main adapter assembling unit being coupled by thread engagement to the main shaft to be movable in a longitudinal direction of the main shaft and configured to support a first end of the 
a first detachment adapter into which the main shaft is inserted so that the first detachment adapter receives a first end of the main adapter assembling unit (Fig. 2; First detachment adapter #26), the first detachment adapter being configured to receive the bushing that moves in a direction in which the bushing is detached as the main shaft rotates (col. 4 ln. 13-27); and 
a second detachment adapter into which the main shaft is inserted (Fig. 1; second detachment adapter - #50), the second detachment adapter being configured to press the bushing to move the bushing in the direction in which the bushing is detached as the main shaft rotates (col 4. ln 23-25). 
Regarding claim 2, Traugott discloses the limitations of claim 1, as described above, and further discloses: wherein the main adapter assembling unit includes:
a main nut having a screw thread formed on an inner circumferential surface thereof to be coupled to the main shaft by thread engagement; (Fig. 2; main nut - 30,31 and 32); and a main adapter having a first side connected to the main nut (Fig. 2 main adapter - #18, main nut - #30, #31, #32), and a second side inserted into and connected to the first detachment adapter (Fig. 1 main adapter - #18, first detachment adapter #26). 
Regarding claim 3, Traugott discloses the limitations of claim 1, as described above, and further discloses: wherein a surface at a first end of the first detachment adapter is flat, and a surface at a second end of the first detachment 
Regarding claim 4, Traugott discloses the limitations of claim 1, as described above, and further discloses: wherein 
Regarding claim 5, Traugott discloses the limitations of claim 3, as described above, and further discloses
Regarding claim 6, Traugott discloses the limitations of claim 1, as described above, and further discloses wherein a diameter of the second detachment adapter is less than a diameter of the connecting aperture (Fig. 2 #50 and #62).  
Regarding claim 7, Traugott discloses the limitations of claim 1, as described above, and further discloses a bearing configured to press the second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Traugott (US 3,123,901) in view of Piedmont Fasteners Inc. (https://piedmontfasteners.com/tips/now-do-lock-nuts-work/), henceforth referred as Piedmont. 
Regarding claim 9, Traugott discloses the limitations of claim 1, but is silent on the tool having an anti-loosening nut fixedly fasted to the main shaft. Piedmont teaches that anti-loosening nuts have a much lower loosening tendency than standard fasteners because the design addresses problems including vibrational loosening, fatigue failure, and relative motion between threads. It would be obvious to one of ordinary skill in the art before the effective filing date to modify . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims 8 and 10.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s) with the limitations of claims 8 and 10 and all intervening claims; and specifically does not show "a safety cap" and “a safety wire” as claimed in claims 8 and 10, respectively.  The closest prior art of record (Traugott) discloses A main shaft, main adapter, first detachment adapter, and a second detachment adapter for the intended use of the application in examination. Although Traugott‘s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a safety cap having a screw thread formed on an inner surface thereof to be coupled to the bearing by thread engagement where the bearing includes a screw thread formed on an outer circumferential surface and a safety wire for removing a bushing in a lower arm. Thus, for at least the foregoing reasons, the prior art 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/R.N.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723